                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       KEVIN-PAUL EL WOODRUFF,                         Case No. 19-cv-04300-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER DECLINING TO ADOPT
                                                 v.                                        REPORT AND RECOMMENDATION;
                                   9
                                                                                           CONSTRUING GOVERNMENT'S
                                  10       MASON MCDUFFIE MORTGAGE                         NOTICE AS NOTICE OF REMOVAL
                                           CORPORATION, et al.,
                                  11                                                       Re: Dkt. Nos. 5, 10
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On March 22, 2019, pro se plaintiff Kevin-Paul El Woodruff1 initiated this action for

                                  14   wrongful foreclosure and a number of related claims against a several defendants, including

                                  15   federal defendant Ginne Mae Guaranteed Remic Trust 2017-134 Trust (“Ginnie Mae”). [Dkt. No.

                                  16   1]. Woodruff initially filed his complaint in the Superior Court for Contra Costa County, where it

                                  17   was assigned case number C19-00559. Id. But on July 26, 2019, Woodruff removed his own case

                                  18   to this court where it was originally before Hon. Joseph Spero. Id.

                                  19          Judge Spero issued a report and recommendation, recommending that this case be

                                  20   remanded sua sponte to state court. [Dkt. No. 5]. He reasoned that under 28 U.S.C. § 1441(a),

                                  21   only a defendant may remove a case and the Supreme Court has held that federal courts lack

                                  22   jurisdiction to consider cases removed by a plaintiff. Id. (citing Shamrock Oil & Gas Corp. v.

                                  23   Sheets, 313 U.S. 100 (1941); Progressive W. Ins. Co. v. Perciado, 479 F.3d 1014, 1017–18 (9th

                                  24   Cir. 2007)). Because not all parties consented to the jurisdiction of a magistrate judge pursuant to

                                  25   28 U.S.C. § 636(c), this case was reassigned to me on August 7, 2019. [Dkt. No. 9].

                                  26
                                  27   1
                                        Woodruff also uses names such as Chief Wanag Stutson and Wanag Tahatan-Bey. Woodruff
                                  28   uses a variety of unconventional capitalizations and punctuations for his names. The difference in
                                       capitalization and punctuation is of no legal consequence.
                                   1          On August 15, 2019, Ginnie Mae filed a notice of intent to remove requesting that I do not

                                   2   adopt Judge Spero’s report and recommendation. [Dkt. No. 10]. Ginnie Mae states that it had

                                   3   initially intended to remove this case but Woodruff removed it first. Id. It asks that rather than

                                   4   remanding this case now, only for it to have to remove it again, I should instead treat its filing as it

                                   5   if were a notice of removal filed simultaneously with Woodruff’s notice of removal.

                                   6          Ginnie Mae’s request is granted. As the court stated in Sanchez v. Homestead Funding

                                   7   Corp., No. 13-cv-01850, 2014 WL 4145546, at *2 (D. Conn. Aug. 19, 2014):

                                   8                  Ginnie Mae is a corporation that is wholly owned by the United States
                                                      within the Department of Housing and Urban Development (“HUD”).
                                   9                  12 U.S.C. § 1717(a)(2)(A). All of the “benefits and burdens” of
                                                      Ginnie Mae's operations “inure solely to the Secretary of the
                                  10                  Treasury,” id. § 1722, and all of Ginnie Mae's powers and duties are
                                                      “vested in the Secretary of Housing and Urban Development and . . .
                                  11                  administered under the direction of the Secretary,” id. § 1723(a).
                                                      Ginnie Mae therefore has the status of a federal agency. See Pension
                                  12                  Ben. Guar. Corp. ex rel. St. Vincent Catholic Med. Centers Ret. Plan
Northern District of California
 United States District Court




                                                      v. Morgan Stanley Inv. Mgmt. Inc., 712 F.3d 705, 714 n.9 (2d Cir.
                                  13                  2013) (internal quotation marks and citation omitted) (“As securities
                                                      issued by a federal agency, Ginnie Mae securities carry the full faith
                                  14                  and credit of the United States.”); Gov't Nat. Mortgage Ass'n v. Terry,
                                                      608 F.2d 614, 615 (5th Cir.1979) (“Ginnie Mae is an agency within
                                  15                  the meaning of [28 U.S.C. § ] 1345 [United States as plaintiff].”);
                                                      Channer v. Loan Care Serv. Ctr., Inc., No. 11–cv–135, 2011 WL
                                  16                  2437270, at *1 (D. Conn. June 14, 2011) (“Federal jurisdiction is
                                                      conferred here because [Plaintiff] has sued Ginnie Mae, among
                                  17                  others. Under 28 U.S.C. § 1442(a)(1), when a United States agency is
                                                      sued in state court for an action committed in its official capacity, that
                                  18                  agency may remove the action[.]”).
                                  19   As a federal agency, Ginnie Mae has a statutory right of removal pursuant to 28 U.S.C. §

                                  20   1442(a)(1). Remanding this case and forcing Ginnie Mae to remove it again would waste time

                                  21   and resources both here and at the state court. Accordingly, I decline to adopt Judge Spero’s

                                  22   report and recommendation and construe this case as properly removed by Ginnie Mae under 28

                                  23   U.S.C. § 1442(a)(1).

                                  24          A Case Management Conference is set for September 24, 2019 at 2 p.m. The parties’ Joint

                                  25

                                  26
                                  27

                                  28
                                                                                          2
                                   1   Case Management Statement shall be filed by September 17, 2019.

                                   2         IT IS SO ORDERED.

                                   3   Dated: August 22, 2019

                                   4

                                   5
                                                                                              William H. Orrick
                                   6                                                          United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    3
